Citation Nr: 1421166	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-33 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in service or manifest in the first post-service year, and is not shown to be related to service.  

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duty to notify.  In a June 2008 letter, the Veteran was advised of how to substantiate his claims for service connection, his and VA's respective duties in developing the claims and as to the disability rating and effective date elements of his claims.

Moreover, the Veteran was afforded VA examinations in June 2008 and July 2010.  The June 2008 examiner also provided an addendum opinion in August 2008.  The examiners reviewed the case file, conducted the requisite hearing tests, and considered the Veteran's statements prior to rendering their opinions.  

The Veteran's service treatment records as well as service personnel record and private medical records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service connection

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2002 & Supp. 2013).  The term chronic disease includes organic diseases of the nervous system.  38 U.S.C.A. § 1101(3) (West 2002 & Supp. 2013); see also 38 C.F.R. § 3.309(a) (2013).  

Here, the Veteran has submitted competent and credible evidence that he has current disabilities - namely bilateral hearing loss and tinnitus.  The Veteran was afforded a VA examination in June 2008.  The examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
25
35
60
65
LEFT
15
15
30
50
55

The Veteran's audiological results meet the criteria for a hearing loss disability as defined by VA regulations.  Further, the Veteran reports that he experiences subjective tinnitus.  Tinnitus is a condition that a layperson is competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is within a layperson's personal experience. The Veteran's reports of tinnitus are credible as well as competent.  Thus, the evidence supports a finding of a current disability.  

Next, the Veteran has submitted evidence of a potential in-service injury.  Specifically, the Veteran contends that his ears were affected from his repeated deep sea diving.  The Veteran's DD 214 lists his military occupational specialty (MOS) as a diver.  This level of noise exposure is considered moderate.  Accordingly, the Board accepts the Veteran's account of an in- service injury.  

For the reasons that follow, the Board finds that a relationship or "nexus" to service has not been established on either a direct or presumptive basis.  See 38 C.F.R. 
§§ 3.303, 3.309 (2013).  

The Veteran has stated that his VA primary care physician, G.W., referred the Veteran to file a claim because of her belief that his hearing loss and tinnitus were related to service.  He sought treatment from a private audiologist in February 2008 at the Colusa Hearing Aid Center where M.R., audiologist, opined that the Veteran's hearing loss and tinnitus "could very well have been caused by his service in the Army."  She also noted his previous diving experiences in service.  

In September 2008, the Veteran emailed Dr. E.C. and J.D., a biology instructor at Seattle Community College District, and posed the question of whether or not his hearing loss and tinnitus could be related to his diving experiences in service.  In response to the email, Dr. E.C. opined that "it is possible that your tinnitus and dizzy spells are indeed related to your diving career . . . [h]owever, there is no way now that you can prove it one way or the other."  J.D. responded, "[y]es, absolutely . . . Repeated long-term exposure to non-atmospheric pressures can cause barotrauma which damages the ear . . . However, the difficulty may be in proving that this was the cause of your hearing loss."

Factors that may be considered in assessing a medical opinion include a medical professional's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000).  

Several of these factors are problematic regarding the private medical professionals' opinions.  They first and foremost do not rise to the level of certainty required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  Indeed, use of the phrase "could very well be due to a noise exposure while in the military" conveys only that in-service noise exposure is a possible etiology.  Further, with the exception of M.R., audiologist, none of the private medical professionals conducted a physical examination of the Veteran.  What is more, it appears that none of the medical professionals reviewed the Veteran's service treatment records.  Accordingly, while the private medical professionals have provided opinions, none of them have provided opinions to which the Board may assign high probative value.  

In contrast, the Veteran was afforded a VA audiological examination in June 2008 and once the examiner was able to review the claims file an addendum opinion was provided in August 2008.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus are less likely as not due to, the result of, or aggravated/initiated during the course of his active service.  She reasoned that the Veteran's normal audiograms at entrance and separation led her to conclude that the hearing loss and tinnitus are not service-related.  

The Veteran was also afforded a VA otolaryngological examination in July 2010.  The examiner noted the Veteran's diving history in service and opined that "[b]ased on the fact that multiple audiograms during [the Veteran's] time of service[,] including an exam done just before discharge are all normal[,] it is my medical opinion that his hearing loss and tinnitus are not due to or related to long term exposure to non-atmospheric pressures as a diver."

The Board finds the VA examinations to be adequate and highly probative.  They were conducted by medical professionals who reviewed the Veteran's service treatment records and claims folder; conducted physical examinations on the Veteran and provided an opinion based on the correct legal standards.  

It is clear that the Veteran believes that a nexus exists.  Such a lay belief sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the sensory system, the numerous potential causes of bilateral hearing loss and tinnitus, the fact that the Veteran has military diving exposure and the number of years since his service.  Only those with medical knowledge, training, and/or experience therefore are competent to opine as to nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that the required nexus exists.  Thus, while the Board has considered the Veteran's statements, it finds the VA examination opinions to outweigh them.  

The Board further finds that presumptive service connection is not warranted because the evidence does not show that a hearing loss disability was manifest to a degree of 10 percent of more within one year from the date of separation.  Regarding continuity of symptomatology, although the Veteran has asserted that his hearing loss began in service, it is noted that the Veteran's hearing was normal at the time of his separation examination and the Veteran did not report any hearing difficulties at that time.  Although the Veteran's sister stated that she noticed the Veteran having difficulties with his hearing post-service, she noted that it was "a while after he was released from active duty."  See J.B.'s Statement, June 2008.  The first documented complaint of hearing loss post-service did not occur until February 2008 at The Colusa Hearing Aid Center - almost 40 years after his 1970 separation from service.  As hearing loss was not shown at the time of the separation examination in contradiction to the Veteran's recent assertions, those assertions of continuity are not deemed credible, and service connection based on continuity of symptomatology after separation is not warranted.

The unfavorable August 2008 and July 2010 VA opinions are the most probative evidence of record, and there was a 40 year gap between service and the first documented hearing-related complaints.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection, and the claims must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.  


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


